PLUMMER, J.
This is a companion case with that of the defendant Joe Dal Porto; was tried at the same time on the same testimony; and is presented to us upon the same transcript, though the appeal itself is separate. The defendant’s appeal is from the order denying his motion for new-trial and judgment of conviction.
No question is made as to the sufficiency of the testimony. The only points urged for reversal are, first, that the testimony given at the preliminary hearing was wholly insufficient to support the order of the magistrate holding the preliminary examination committing the appellant for trial; and second, that the evidence is insufficient to show that the still was unregistered.
What we have said, and the law we have quoted in the Dal Porto case relative to the preliminary examination, is applicable here, and is referred to as a complete answer to the appellant’s first contention. Likewise, what we have said in the Dal Porto case (ante, p. 755 [62 Pac. (2d) 1061]), the opinion of which is filed this day, is a sufficient *770answer as to the contention that the prosecution failed by direct testimony to show that the still was unregistered.
It follows, therefore, that the order and judgment of the trial court must be and the same are hereby affirmed.
Thompson, J., and Pullen, P. J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on December 17, 1936.